Name: Commission Regulation (EEC) No 1805/78 of 28 July 1978 on the withdrawal by fruit and vegetable producers' organizations of products not complying with their marketing rules
 Type: Regulation
 Subject Matter: prices;  marketing;  plant product;  trade policy;  agricultural structures and production
 Date Published: nan

 No L 205/64 Official Journal of the European Communities 29 . 7 . 78 COMMISSION REGULATION (EEC) No 1805/78 of 28 July 1978 on the withdrawal by fruit and vegetable producers' organizations of products not complying with their marketing rules which the producers organizations decide not to offer for sale shall meet at least :  in the case of apples, pears, citrus fruit and cauli ­ flowers, the quality and grading requirements laid down by the quality standards in respect of the classes in operation ,  in the case of tomatoes, table grapes and peaches, the quality, grading and packaging requirements laid down by the quality standards in respect of the classes in operation ; peaches, however, may be presented unlayered in the packaging. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 11 54/78 (2), and in particular the second subparagraph of Article 15 ( 1 ) thereof, Whereas, with regard to the products listed in Annex II to Regulation (EEC) No 1035/72, the producers' organizations may decide not to offer for sale products conforming to the quality standards but which do not comply with the marketing rules which these organiza ­ tions have adopted in order to limit the volume of supplies ; Whereas it serves no useful purpose to require that the products in question conform to all the relevant standards relating to packaging and marking ; Whereas this should be taken into account when deter ­ mining the withdrawal price to be used for calculating the indemnity to be paid to members for the quanti ­ ties not offered for sale ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Where the second subparagraph of Article 15 ( 1 ) of Regulation (EEC) No 1035/72 applies, the products Article 2 The withdrawal price to be used for calculating the indemnity for products not offered for sale shall be determined by applying to the purchase price the conversion factors fixed by Commission Regulation (EEC) No 1203/73 of 4 May 1973 (3). In addition, in the case of peaches which are presented unlayered in the packaging, a weighting of 0-95 shall be applied. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 118 , 20 . 5 . 1972, p . 1 . (2 ) OJ No L 144, 31 . 5 . 1978 , p . 5 . (3 ) OJ No L 123, 10 . 5 . 1973, p. 1 .